         Case 4:19-cr-06049-SMJ    ECF No. 113   filed 06/05/20   PageID.456 Page 1 of 4



     William D. Hyslop
 1
     United States Attorney
 2   Eastern District of Washington
     Stephanie Van Marter
 3
     Assistant United States Attorney
 4   Post Office Box 1494
     Spokane, WA 99210-1494
 5
     Telephone: (509) 353-2767
 6

 7
                          UNITED STATES DISTRICT COURT
 8                FOR THE EASTERN DISTRICT OF WASHINGTON
 9
                                     )
     UNITED STATES OF AMERICA,       )
10                                   ) 4:19-CR-06049-SMJ
11
                  Plaintiff,         )
                                     ) NOTICE OF INTENT TO USE
12       v.                          ) EXPERT TESTIMONY
13
                                     )
     IVAN RENTERIA CASTILLO,         )
14   DUVIEL HUMBERTO SOLARES         )
15   GASTELUM                        )
                  Defendant.         )
16

17
              Plaintiff, United States of America, by and through William D. Hyslop, United
18
     States Attorney for the Eastern District of Washington, and Stephanie Van Marter,
19
     Assistant United States Attorney for the Eastern District of Washington, respectfully
20
     submits the following information/notice, pursuant to Rule 16(a)(1)(G) of the Federal
21
     Rules of Criminal Procedure, of its intent to introduce expert testimony by United
22
     States’ witness listed below and a summary of the anticipated testimony. 1
23

24
     1
         This Notice of Expert was prepared by the assigned Assistant United States Attorney
25
     and not written or reviewed by the proposed expert. Therefore, this written notice
26
     does not contain any adopted statements of the proposed expert witness; any questions
27
     from counsel should be derived from reports the proposed expert authored only.
28
     NOTICE OF INTENT TO USE EXPERT TESTIMONY DISCLOSURE - 1
29
30
      Case 4:19-cr-06049-SMJ     ECF No. 113     filed 06/05/20   PageID.457 Page 2 of 4



                                    FORENSIC CHEMISTS
 1
           Attached please find "Curricula Vitaes" for Forensic Chemist/Scientist,
 2
     Kaisharra Eldridge and Suk Fulbright of the Drug Enforcement Administration
 3
     Laboratories. See, Government’s Exhibit A-1 and A-2. These DEA forensic chemists
 4
     were assigned to this cause number and therefore conducted the testing for the drug
 5
     evidence sought to be admitted in this matter. The United States will seek to admit
 6
     the opinions of these chemists summarized in the lab reports previously provided.
 7
     Specifically, the United States will seek to admit the results from testing conducted on
 8
 9
     Exhibits 1B4, 1B5, and Exhibits 25-27. See, Discovery Pages 30000001-2, 9-11.

10
           More specifically, the United States will seek to admit their expert testimony as

11
     to the chemical testing and analysis conducted on the above referenced samples

12
     submitted. This expert testimony will include the chemists opinion as to the type of

13
     controlled substance present; the purity of controlled substance and how that relates to

14
     the overall weight of each sample; the presence or lack of presence of any cutting

15 agents; and the total weight of each evidentiary item both in purity and mixture and

16 substance of controlled substance present. These proposed experts will also testify as

17 to their background and qualifications, the commonly accepted scientific methodology

18 followed in reaching their conclusions as well as the peer review completed to test the
19 accuracy of their results.

20         The United States will also provide additional Rule 16 materials to include the

21 raw data, notes and procedures followed for all testing conducted as soon as it is

22 received. The United States will also provide any summary exhibits it intends to

23 utilize in support of this experts testimony prior to trial.

24                              FINGERPRINT SPECIALIST

25         At trial, the United States intends to present the testimony and opinions of

26 Marisa Bender, Fingerprint Specialist with the Federal Bureau of Investigation, Latent

27 Operations Unit, as it relates to the her testing of FBI Exhibits 1 and 2, drug

28
     NOTICE OF INTENT TO USE EXPERT TESTIMONY DISCLOSURE - 2
29
30
      Case 4:19-cr-06049-SMJ      ECF No. 113    filed 06/05/20   PageID.458 Page 3 of 4



     packaging materials from 1B9 and 1B11 See, Discovery Pages 300003-8 and
 1
     3000012-12.06.
 2
           Ms. Bender will first testify as to her educational background and expertise in
 3
     latent print examination. She will then provide expert testimony, as detailed in the
 4
     above previously provided reports, of her latent print examination of the various
 5
     exhibits, detailing what was examined and whether any fingerprints suitable for
 6
     comparison were developed utilizing various forensic methods. In this case, there
 7
     were no suitable prints present in order to conduct a comparison.
 8
 9
           The United States also intends to seek expert testimony about why fingerprints

10
     are sometimes not found on exhibits submitted for analysis. The United States will

11
     also provide additional Rule 16 materials to include the raw data, notes and

12
     procedures followed for all testing conducted as soon as it is received. The United

13
     States will also provide any summary exhibits it intends to utilize in support of this

14
     experts testimony prior to trial.

15

16                       DATED this June 5, 2020.

17                                           William D. Hyslop
                                             United States Attorney
18
19                                           s/Stephanie Van Marter
                                              Stephanie Van Marter
20                                           Assistant United States Attorney
21

22

23

24

25

26

27

28
     NOTICE OF INTENT TO USE EXPERT TESTIMONY DISCLOSURE - 3
29
30
      Case 4:19-cr-06049-SMJ    ECF No. 113    filed 06/05/20   PageID.459 Page 4 of 4



                               CERTIFICATE OF SERVICE
 1

 2        I hereby certify that on June 5, 2020, I electronically filed the foregoing with
 3 the Clerk of the Court using the CM/ECF System which will send notification of such

 4 filing to the following, and/or I hereby certify that I have mailed by United States

 5 Postal Service the document to the following non-CM/ECF participant(s):

 6
           Adam Pechtel: adam@pechtellaw.com
 7
          Nicholas Wright Marchi: nmarchi@carmarlaw.com
 8
 9

10
                                           s/Stephanie Van Marter
11                                         Stephanie Van Marter
12
                                           Assistant United States Attorney

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     NOTICE OF INTENT TO USE EXPERT TESTIMONY DISCLOSURE - 4
29
30
